Citation Nr: 1312044	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at South Georgia Radiology Consultants on November 4, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to September 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Gainesville, Florida VAMC, the agency of original jurisdiction (AOJ).


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing this appeal for payment or reimbursement for private medical services he received in November 2011; there are no questions of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for payment or reimbursement for private medical services he received in November 2011; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of entitlement to payment or reimbursement for private medical services, further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

On March 7, 2013, the Board received correspondence signed by the Veteran stating "I am withdrawing the appeal for repayment for non-service connected non-emergency care at outside facility."  Inasmuch as the Veteran has withdrawn his appeal in this matter, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and this appeal must be dismissed.


ORDER

The appeal seeking payment or reimbursement for private medical services provided to the Veteran in association with his treatment at South Georgia Radiology Consultants on November 4, 2011, is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


